Citation Nr: 1443009	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-06 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a prostate condition.

3.  Entitlement to service connection for a bilateral hip condition.

4  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

In his March 2011 substantive appeal, the Veteran requested a hearing at the RO before a Veterans Law Judge.  The RO scheduled the Veteran for a July 2014 hearing and sent him appropriate notification.  However, the Veteran failed to appear for the hearing, and he has not requested rescheduling.  As such, the Board finds that the Veteran request for a hearing is withdrawn.  38 C.F.R. § 20.704(d) (2013).

The issues of entitlement to service connection for a back condition and a bilateral hip condition are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Hearing loss was not shown in service or for many years thereafter, and the most probative evidence indicates the Veteran's current hearing loss is not related to service.

2. The Veteran's prostate condition has not been shown to be related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for establishing service connection for a prostate condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  In this case, compliant VCAA notice was provided in a standard December 2009 letter.

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the record includes the Veteran's VA treatment records and private treatment records, and VA examination reports.  The Veteran also submitted copies of enlistment and separation examinations and service personnel records.  Remaining service treatment records (STRs) are unavailable. 
The RO sent the Veteran a February 2010 letter informing him of alternate documents, such as buddy statements, employment physical examinations, and medical evidence showing treatment after separation, that could be substituted for the Veteran's STRs.  In an April 2010 memorandum, the RO made a formal finding regarding the unavailability of the Veteran's STRs and that further efforts to obtain such would be futile.

Additionally, the RO made a formal finding in a February 2014 memorandum regarding the lack of information required to verify exposure to herbicides during military service.  The memorandum stated that all procedures to obtain such information had been correctly followed, that the Veteran did not respond to the letter requesting specific information on how his military duties exposed him to herbicides, that all efforts to obtain the needed information had been exhausted, and that further attempts would be futile.

The Board acknowledges that a VA examination was not provided in connection with the prostate claim; however, there is no competent evidence even suggesting that the Veteran's prostate condition is related to service.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The duties to notify and to assist have been fulfilled, and there is no additional evidence that needs to be obtained prior to rendering a decision regarding the hearing loss and prostate condition claims.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all of the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When STRs are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Hearing Loss

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran seeks service connection for hearing loss.  He alleges in a September 2010 notice of disagreement and a March 2011 substantive appeal that in service he was on the expert rifle team, was constantly exposed to loud noise without hearing protection, and has had hearing loss since he getting out of the military.  The Board notes that the Veteran's service personnel records show that his military occupational specialty included rifleman.  His exposure to loud noise during service is conceded.

As mentioned above, the majority of the Veteran's service treatment records are unavailable.  His claims file does contain service enlistment and separation examinations.  Both examinations contain normal whisper test results.  Neither examination reveals any complaints regarding his hearing or his ears.

The earliest evidence of record that mentions hearing loss is a March 2003 VA treatment note indicating that the Veteran had decreased hearing with deafness in the right ear.  The Board notes that this treatment occurred more than 49 years after the Veteran's separation from active service in March 1954.

Review of the medical evidence of record reveals that the Veteran has a bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385 as shown by the June 2010 VA examination.  As the Veteran is not shown to have suffered from a hearing loss disability during service or for many years thereafter, the question in this case is whether the Veteran's current hearing loss is related to service, to include the noise exposure therein. 

The only medical evidence of record addressing that question is the opinion of     the June 2010 VA examiner, who also provided a September 2012 addendum.  Following review of the claims file and examination of the Veteran, the examiner determined in June 2010 that an opinion regarding service connection for hearing loss would be based on speculation due to lack of a separation examination that provided frequency- or intensity-specific information.  In the September 2012 addendum, the VA examiner reiterated the opinion provided in June 2010, explaining that the Veteran "has had a history of mixed hearing loss, the aging process, and unknown, unreported occupational/recreational noise exposure" and that an opinion regarding hearing loss could not be made without speculation.

The Board notes that October 2006 private audiology records show that the Veteran has moderate left ear hearing loss and severe right ear hearing loss.  However, those private records do not provide an opinion regarding a link between the Veteran's hearing loss and his military service.

An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998). 

In this case, the only medical opinion of record to address any relationship between events or injuries in service and the Veteran's current bilateral hearing loss is that of the June 2010 VA examiner.  As previously stated, the examiner indicated that he could not provide an opinion concerning the relationship without resorting to speculation.  As the examiner explained why he could not provide an opinion without resorting to speculation, the report is sufficient for consideration in this claim.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

While the Veteran believes that his current hearing loss is connected to service, as a layperson, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis of hearing loss and the etiology of such disability requires medical testing and medical expertise to be determined.  Thus, the Veteran's opinion regarding the etiology of his current hearing loss disability is not competent medical evidence.

Ultimately, it is the responsibility of the claimant to present and support a claim 
for benefits under the laws administered by VA. 38 U.S.C.A. § 5107(a).  Here, there is no competent evidence of record linking the Veteran's current hearing loss disability to his military service.   

As there is no competent evidence establishing a hearing loss disability in service or for many years thereafter, and no competent medical opinion linking the current disability to service, the Board finds that the preponderance of the evidence is against the claim for service connection for hearing loss, and the claim is denied.

Prostate Condition

The Veteran seeks service connection for a prostate condition, which he alleges is associated with in-service exposure to herbicides/chemicals used to kill weeds and mosquitoes.  The Veteran does not contend that he was treated for a prostate condition during service. 

Review of the medical evidence of record reveals that the Veteran was treated for chronic prostatitis in 2001, and a September 2003 VA treatment note diagnosed benign hypertrophy of prostate.  In November 2009 he was noted to have a nodular prostate.  Thus, the question in this case is whether the Veteran's current prostate condition is related to service.

The Veteran's claim for service connection fails because there is no probative evidence suggesting that a current prostate condition is related to service.  The Veteran's service separation examination is negative for symptoms, complaints, or a diagnosis of a prostate condition, and he does not contend he had a prostate disorder in service.  None of the medical evidence of record suggests that any current prostate disability is the result of service, to include claimed exposures therein. 

While the Veteran contends that his current prostate condition is associated with chemical exposures in service, as a layperson, he is not competent to provide such   an opinion regarding the etiology of a prostate condition as such matter requires medical expertise.  See Jandreau, supra.  

In the absence of competent evidence suggesting a nexus between the Veteran's prostate condition and service, the claim must be denied. 

In reaching the above conclusions with respect to both issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for a prostate condition is denied.


REMAND

The Board finds that further development is necessary before the issues of service connection for a back condition and bilateral hip condition are decided.

The Veteran contends that he has back condition for which he was hospitalized while in service in Cuba.  It does not appear than an attempt to request the records of hospitalization was made through official sources.  Such should be accomplished on remand. 

Additionally, post-service VA records indicate that the Veteran has been seeking treatment for back pain.  In light of the above, the Board finds that an examination and opinion would aid in deciding the claim.  38 C.F.R. § 3.159(c)(4).

As a May 2008 treatment report indicated the Veteran had decreased hip flexion due to low back pain, the Board finds that the claim for service connection for a hip disability is intertwined with the back claim. 

Relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated the Veteran for a back condition and hip condition.  After securing any necessary releases, request any records identified that are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the appellant should be so notified.  Ongoing VA treatment records should also be requested.  

2.  Request the hospital treatment records for the Veteran's reported hospitalization for back pain in Guantanamo Bay through official sources.  If additional information is needed from the Veteran to request the hospital records, the Veteran should be asked to provide it.  If requested records are unavailable, the Veteran should be notified of such. 

3.  After completion of the above to the extent possible, schedule the Veteran for a VA spine examination to determine the nature of his low back disability and to obtain an opinion as to whether it is possibly related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results should be reported.  

Following review of the claims file and examination of the Veteran, the examiner should opine whether any current back condition at least as likely as not (50 percent probability or greater) had its onset in service or is otherwise related to service, to include consideration of the Veteran's account of the injury sustained in service.  The examiner should provide the reasoning for the conclusions reached.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


